COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ROSA SERRANO,                                 '
                                                              No. 08-13-00201-CV
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                            County Court at Law No 7
 PELLICANO BUSINESS PARK, L.L.C.,              '
                                                            of El Paso County, Texas
                                               '
                            Appellee.
                                               '              (TC# 2012DCV06341)




                                          ORDER

        The Court has received Appellant Rosa Serrano d/b/a The Lens Factory’s brief in Cause
No. 08-13-00201-CV. In her brief, Serrano includes a request—which we construe as a
motion—to accelerate her appeal pursuant to Rule 28.1 of the Texas Rules of Appellate Procedure.
Serrano, however, is appealing an order removing a lien claimed in a lien affidavit, which is not
subject to the accelerated appellate timetable applicable to interlocutory orders. See TEX.
PROP.CODE ANN. § 53.160(e) (West Supp. 2012)(“A party to the proceeding may not file an
interlocutory appeal from the court’s order); TEX.R.APP.P. 28.1(a)(providing that an appeal from
an interlocutory order, when permitted by statute, is accelerated). Accordingly, we deny
Serrano’s request to accelerate her appeal. To the extent Serrano requests other “emergency and
extraordinary relief,” we deny that request as well.

       IT IS SO ORDERED this 14th day of August, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.